DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 16 recites “a distance between a most rearward point on the extension and a centroid of an axle is greater than a distance of a most rearward point of the opening and the centroid of the axle.”  The original disclosure fails to disclose a centroid of an axle, nor its position relative to any particular structure.  It is further noted that “centroid” is normally utilized to describe a characteristic of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a lower edge portion of the extension has an arc-shape disposed along the inner circumferential surface of the rim”.  Parent claim 1 recites “a distal end of the extension is at a lower position in a radial direction than the circumferential edge of the main body, wherein the distal end has an arc shape arranged along the inner circumferential surface of the rim”.  It is not clear how the lower edge portion and the distal end relate to each other.  The detailed description does not appear to use the term “distal”.  [0055] of the PGPub appears to equate a lower end portion of the extension to an outer circumferential edge portion.  It would appear that the “lower edge portion” and “a distal end portion” are the same portions, however, the claim language appears to indicate that they are different portions.
Claim 14 recites “the opening is disposed in a position radially below and axle of the vehicle”.  It is not clear what is a “position” “axle of the vehicle”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri et al (US# 4317508).
Katagiri et al disclose all the limitations of the instant claims including; a brake dust cover installed in a vehicle (car, col. 2, lines 38-39) equipped with a brake system that includes a rotor 7 disposed on an inner diameter side of a rim of a wheel 6 and a caliper 13 configured to interpose and hold the rotor with brake pads 11/12, the brake dust cover comprising: a main body (21, or 21 and 23) disposed adjacent to the rotor 7 so as to overlap at least a part of the rotor when viewed from an axle direction of the wheel in an installed state where the brake dust cover is installed in the vehicle, wherein the main body includes an outer circumferential edge portion that is separated from an inner circumferential surface of the rim in the installed state (figure 2);  an extension (lip extending from 21, figure 23) extending from a part of the outer circumferential edge portion of the main body to an outer diameter side, wherein at least a part of the extension extends downward from the outer circumferential edge portion of the main body in the installed state (note the lip extends around to the 


    PNG
    media_image1.png
    724
    942
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    758
    554
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    851
    763
    media_image3.png
    Greyscale


Regarding claim 3, a centroid of the extension when viewed from the axle direction is located nearer than the axle to a rear side.   Note A denotes the travel direction and the axle 2 is receive in bore 21b.  Both the lip and the extension 21 have a centroid rearward of the axle due to the cutout where the caliper is located.
Regarding claim 4, at least a part of the opening 25 is disposed in a region of the main body nearer than the axle to a rear side.   Figure 3.
Regarding claim 5, the rotor 7 is a ventilated disc having an air channel 7b extending from an air inlet disposed on the inner diameter side to an air outlet disposed on the outer diameter side, and wherein at least a part of the opening is disposed adjacent to the air inlet when viewed from the axle direction.  Figure 2

Regarding claim 7, at least a part of the opening is disposed so as to overlap a region in which a pressure applied from the air in the wheelhouse to the main body is locally increased.   Note air collection plate 22 positively collects air to heighten the flow speed in the air passages.  Col. 3, lines 42-58.  Therefore the plate 22 creates a region in the wheelhouse where pressure is locally increased.
	Regarding claim 8, the rotor 7 has a disc-shape that includes an outer circumference, wherein the outer circumferential edge portion of the main body 21 has an arc-shape disposed along the outer circumference of the rotor in the installed state, and wherein the lower edge portion of the extension has an arc-shape disposed along the inner circumferential surface of the rim 6 in the installed state.  Note figure 2 shows the lip adjacent the rim, and it is apparent from the extent of 21 shown in figure 3 that the lower end exhibits the same proximity to the rim 

    PNG
    media_image4.png
    538
    771
    media_image4.png
    Greyscale


Regarding claim 9, end portions of the main body 21 in a circumferential direction are disposed adjacent to an upper portion and a lower portion of the caliper, respectively, (figure 3) and a front edge portion of the extension is disposed nearer than an axle of the vehicle to a front side in a front-rear direction of the vehicle.  See the annotated figure below.

    PNG
    media_image5.png
    947
    1006
    media_image5.png
    Greyscale

Regarding claim 10, a rear edge portion (as broadly recited) of the extension is disposed below the caliper, and the opening 25 is disposed on the outer diameter side of an inner circumferential edge portion 21b of the main body, is adjacent to the inner circumferential edge portion, and is formed as an elongated hole extending along an arc substantially concentric with the axle of the vehicle.  Note the annotated figure above.
Regarding claim 11, the opening 25 is adjacent to an air inlet of the rotor when viewed from the axle direction and the vehicle width direction.  See figure 2.

Regarding claim 16, a distance between a most rearward point (note the point identified as the “rear edge portion” in the annotated figure above) on the extension and a center of an axle is greater than a distance of a most rearward point of the opening 25 and the center of the axle.

Claims 1, 3-5, 7-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bubnash et al (US# 4005768).
Bubnash et al disclose all the limitations of the instant claims including;  a brake dust cover installed in a vehicle equipped with a brake system that includes a rotor 14 disposed on an inner diameter side of a rim 73 of a wheel 70 and a caliper 16 configured to interpose and hold the rotor with brake pads 55/57, the brake dust cover comprising: a main body 35 disposed adjacent to the rotor 14 so as to overlap at least a part of the rotor when viewed from an axle direction of the wheel in an installed state where the brake dust cover is installed in the vehicle (figure 1), wherein the main body includes an outer circumferential edge portion (at the connection of body 35 to flange 37) that is separated from an inner circumferential surface of the rim in the installed state (figures 1-2);  an extension 37 extending from a part of the outer circumferential edge portion of the main body to an outer diameter side, wherein at least a part of the extension extends downward and rearward relative to the opening from the outer circumferential edge portion of the main body in the installed state (figures 1-2); and an opening 60 that is formed in the main body and through which air in a wheelhouse of the vehicle is introduced toward the rotor in the installed state, wherein the extension extends radially downward relative to the opening from a circumferential edge of the main body such that a distal end (portion identified by #75 in figure 2) of the extension is at a lower position in a radial direction than the 

    PNG
    media_image6.png
    590
    787
    media_image6.png
    Greyscale


Regarding claim 3, a centroid of the extension when viewed from the axle direction is located nearer than the axle to a rear side.   Note the axle is receive in bore 26.  The extension has a centroid rearward of the axle due to the cutout where the caliper is located.  

Regarding claim 5, the rotor 14 is a ventilated disc having an air channel (between vanes 51) extending from an air inlet disposed on the inner diameter side to an air outlet disposed on the outer diameter side, and wherein at least a part of the opening 60 is disposed adjacent to the air inlet when viewed from the axle direction.  Figure 3
Regarding claim 7, at least a part of the opening 60 is disposed so as to overlap a region in which a pressure applied from the air in the wheelhouse to the main body is locally increased.   Note plate 63 22 narrows the flow passage.  Col. 4, lines 32-46.  Therefore the plate 63 creates a region in the wheelhouse where pressure is locally increased.
	Regarding claim 8, the rotor 14 has a disc-shape that includes an outer circumference, wherein the outer circumferential edge portion of the main body 35 has an arc-shape disposed along the outer circumference of the rotor in the installed state, and wherein the lower edge portion of the extension has an arc-shape disposed along the inner circumferential surface of the rim 76 in the installed state.  

    PNG
    media_image7.png
    724
    594
    media_image7.png
    Greyscale


Regarding claim 9, end portions of the main body in a circumferential direction are disposed adjacent to an upper portion and a lower portion of the caliper, respectively, and a front edge portion of 
Regarding claim 11, the opening 60 is adjacent to an air inlet of the rotor when viewed from the axle direction and the vehicle width direction.  See figure 3.
Regarding claim 12, a space between the end portions of the main body serves as an escape for preventing interference with the caliper.  Note the space between the end portions and caliper bracket 12.  Figure 1.
Regarding claim 13, a portion of the extension that extends to a most rearward point forms a first step of the edge step-like shape.

    PNG
    media_image8.png
    336
    558
    media_image8.png
    Greyscale

Regarding claim 14, at least one of the openings 60 is disposed in a position radially below and axle of the vehicle.

Regarding claim 16, a distance between a most rearward point on the extension and a center of an axle is greater than a distance of a most rearward point of at least one of the openings 60 and the centroid of the axle.  Note a radially inner one of the openings 60 can be considered “the opening”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri et al (US# 4317508) in view of Skrzypchak (US# 6070908) or Imajyo et al (US# 4973103)
	Katagiri et al disclose all the limitations of the instant claims with exception to the disclosure of a lower end portion of the extension being disposed below a lower surface of a vehicle body near the wheel.  Katagiri et al fail to show the vehicle body.   Both of Skrzypchak and Imajyo et al disclose vehicle body structures having a lower surface of the body (at the wheel arch of the fender) which is above the entire wheel assembly.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide a body/fender arrangement such as taught by Skrzypchak or Imajyo with the wheel assembly of Katagiri et al to limit road debris from hitting other parts of the vehicle while providing access to the wheels, sufficient clearance for the front wheels to turn and provide an appealing appearance to the vehicle.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubnash et al (US# 4005768) in view of Skrzypchak (US# 6070908) or Imajyo et al (US# 4973103)
	Bubnash et al disclose all the limitations of the instant claims with exception to the disclosure of a lower end portion of the extension being disposed below a lower surface of a vehicle body near the wheel.  Bubnash et al fail to show the vehicle body.   Both of Skrzypchak and Imajyo et al disclose vehicle body structures having a lower surface of the body (at the wheel arch of the fender) which is above the entire wheel assembly.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide a body/fender arrangement such as taught by Skrzypchak or Imajyo with the wheel assembly of Bubnash et al to limit road debris from hitting other parts of the vehicle while providing access to the wheels, sufficient clearance for the front wheels to turn and provide an appealing appearance to the vehicle.

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive.
Regarding Katagiri, Applicant argues that the reference disclose an extension that extends radially and in a direction of the axle.  It is noted that the radial extension of Katagiri also has a rearward component in the portions rearward of the axle.



    PNG
    media_image9.png
    462
    922
    media_image9.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK